Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 20 October 2022 has been entered. Claims 1-20 are pending, of which claims 4-5, 8-10, 14, and 19-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 20 June 2022, except for any objection(s) and/or rejection(s) under 35 USC 112 repeated below.
Additionally, the examiner respectfully requests the Applicant update the status identifiers for withdrawn claims 4-5, 8-10, 14, and 19-20 as required by MPEP 714(II)(C)(A) – each of these claims should have the status identifier (Withdrawn) rather than (Original).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because Fig. 8 includes reference characters “166”, “168”, and “170” without lead lines despite these reference characters not indicating a surface or cross section.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a scanning system for scanning food items and generating data” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items and generating data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a delivery subsystem” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for receiving the food items from the first nozzle and directing the food items in a desired direction or to a desired location”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder describes the function, not the structure, of the system, and also the phrase “in fluid communication with the first nozzle” is insufficient structure for performing the recited function of directing the food items in a desired direction or to one or more desired locations);
“a control system” as recited in claim 1 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the delivery subsystem”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181);
“a food processing station” as recited in claim 2 (first, “station” is a generic placeholder for “means” because a station does not require any particular structure, noting that the definition of ‘station’ includes a place or building where a specified activity or service is based; second, the generic placeholder is modified by the functional language “to process the food items being carried by the conveyor”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the phrase “food processing” preceding the generic placeholder describes the function, not the structure, of the station);
“a cutting system” as recited in claim 3 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for cutting one or more portions”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the system);
“a scanning system for scanning the food items to generate data” as recited in claim 11 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items to generate data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a discharge subsystem” as recited in claim 11 (first, “subsystem” is a generic placeholder for “means” because any sub-component can be a ‘subsystem’, such that ‘subsystem’ does not imply any particular function; second, the generic placeholder is modified by the functional language “to place the food items at the one or more desired locations” as set forth in paragraph (c) of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “delivery” preceding the generic placeholder describes the function, not the structure, of the subsystem); 
“a control system” as recited in claim 11 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the discharge subsystem”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181);
“a scanning system for scanning the food items and generating data” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “scanning the food items and generating data”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “scanning” preceding the generic placeholder describes the function, not the structure, of the system);
“a cutting system” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for cutting portions from the food items”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the system);
“a discharge subsystem” as recited in claim 15 (first, “subsystem” is a generic placeholder for “means” because any sub-component can be a ‘subsystem’, such that ‘subsystem’ does not imply any particular function; second, the generic placeholder is modified by the functional language “to deliver the cut portions at the one or more desired locations” as set forth in the final paragraph of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “discharge” preceding the generic placeholder describes the function, not the structure, of the subsystem); 
“a control system” as recited in claim 15 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language including multiple functions set forth in the final paragraph (f) of the claim; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181); and
“a control system” as recited in claim 18 (first, “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “controlling the actuator” and “controlling the ballistic launcher”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “control” preceding the generic placeholder describes the function, not the structure, of the system consistent with examples set forth in MPEP 2181).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note also in regards to “a conveyor system” as recited in claim 15, the recitation of “conveyor” is a structural recitation such that “a conveyor system” includes sufficient structure so as to not invoke interpretation under 35 USC 112(f) despite the presence of the generic placeholder “system”.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 5 recites, “scanning food items”. This recitation should read – scanning the food items – because the food items are previously introduced in the preamble of the claim.
Claim 1 at line 11 recites, “to receive food items”. This recitation should read – to receive the food items – because the food items are previously introduced in the preamble of the claim.
Claim 1 at lines 22-23 recites, “from the scanning system, and the locations”. The comma immediately after “the scanning system” should be deleted from this recitation.
Claim 1 at line 23 should end with a semi-colon for consistency with the remainder of the paragraphs modifying the recitation “(c) a control system:” at line 20.
Claim 1 at line 24 recites, “the nozzle”. This recitation should read – the first nozzle – for consistency with the remainder of the claim.
Claim 2 at the final paragraph recites “the processing”. The word “the” should be deleted because processing of the food items at the food processing station is not previously introduced. Alternatively, the claim should be amended to explicitly introduce some “processing”, such as by reciting that the food processing station is configured for processing of the food items.
Claim 11 at paragraph (c) recites, “the size and shape of the food items”. This recitation should read – the sizes and the shapes of the food items – for consistency with the preamble of the claim.
Claim 12 at line 3 recites, “to launch food items”. This recitation should read – to launch the food items –.
Claim 12 at line 3 recites, “to delivery of”. This recitation is grammatically improper. This recitation should read – for [[to]] delivery of – or to delivery 
Claim 13 at line 2 recites, “a trajectory”. This recitation should read – the [[a]] trajectory – because claim 12 previously introduces the same trajectory.
Claim 15 at lines 2-3 recites, “and placing portions cut”. These portions are previously introduced at line 1 of the claim. Therefore, this recitation should read – and placing the portions cut –. 
Claim 15 at line 9 recites, “for cutting portions from the food items”. This recitation should read – for cutting the portions from the food items – because the same portions are previously introduced in the preamble.
Claim 15 at line 11 and several other locations, including in dependent claim 16, recites, “the cut portions”. Each of these recitations should read – the [[cut]] portions – for consistency with the preamble, which introduces ‘portions’ that are cut (not ‘cut portions’). Alternatively, the Applicant can elect to amend the preamble to introduce ‘cut portions’.
Claim 15 at line 21 recites, “the generated data”. The data referred to in this recitation is introduced as “data” that is generated by the scanning system, and is not introduced as ‘generated data’. Therefore, line 21 should read – the data – or – the data generated by the scanning system --, or alternatively line 6 should be amended to introduce “generated data”.
Claim 15 at lines 26-27 recites, “cutting the food items”. This recitation should read – cutting of the food items –.
Claim 15 at line 27 recites, “the determined cutting paths”. This recitation should read – the cutting paths – or – the cutting paths determined by the control system – since the ‘cutting paths’ as introduced at line 24 are not introduced verbatim as ‘determined cutting paths’.
Claim 17 at lines 9-10 recites, “one or more desired locations”. These locations are previously introduced at line 3, and therefore lines 9-10 should read – the one or more desired locations –.
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-7, 11-13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 6-7 recites, “physical specifications of the food items including the sizes and the shapes of the food items and the locations of the food items on the conveyor”. This recitation is indefinite due to the lack of antecedent basis for each of “the sizes, “the shapes”, and “the locations”. Regarding “the sizes” and “the shapes”, first it is unclear what particular sizes are referred to by “the sizes”. Since “the sizes” is of “the food items”, it is unclear whether the sizes must include a size of each of the food items. For example, if there are five food items, does “the sizes … of the food items” require a size of each and every food items? Or, could “the sizes” be any plural sizes of the five food items, such as widths of three of the five food items? Moreover, “the sizes” is indefinite because even a single food item has multiple sizes, including a length, a width, a thickness, and various surfaces areas (depending on the viewing perspective). Does “the sizes” refer to any sizes, some particular sizes, or all sizes?  Regarding “the shapes”, it is unclear what shapes of the food items are required. Any shapes of each food items? At least two shapes among all the food items? Even a single food item has a variety of shapes depending on the viewing perspective, so the particular shapes referred to by “the shapes” is indefinite. Regarding “the locations”, a food item can have various locations on a conveyor, including a first location in a traveling direction of the conveyor, a second location in a width/transverse direction of the conveyor, and a third direction in a height measured perpendicularly to the first two locations (such as if various food items are stacked). It is unclear what particular location(s) are referred to by “the location”. Any of these locations? A three-dimensional coordinate location? The examiner suggests the following amendments to claim 1 at lines 6-7 to overcome this issue: -- physical specifications of the food items including [[the]] sizes and [[the]] shapes of the food items and [[the]] locations of the food items on the conveyor –.
	Claim 1 at line 15 recites, “one or more desired locations”. This recitation is indefinite because it is unclear whether this recitation is introducing one or more new locations. That is, it is unclear whether double inclusion of “one or more desired locations” is permitted because claim 1 at line 9 previously introduces “one or more desired locations”. It is unclear whether the recitation of “one or more desired locations” at line 15 must be the same as the previously introduced “one or more desired locations”. If double inclusion is not intended, the examiner suggests amending claim 1 at line 15 to recite – the one or more desired locations –. If double inclusion is intended, the examiner suggests providing the locations with distinct names, such as amending claim 1 at line 9 to read -- one or more first desired locations – and amending claim 1 at line 15 to read – one or more second desired locations –.
Claim 11 at paragraph (b) recites that the actuator is to “optimally position” the nozzle. The term “optimally” in this recitation is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether or not a position is ‘optimal’ depends on the factor being optimized, which is not specified. A position may be ‘optimal’ for time efficiency if the position is above but off-center from a food item, whereas the same position is suboptimal for lifting strength. To the contrary, a position directly above a food item may be ‘optimal’ for lifting strength, but sub-optimal for minimizing the movement of the nozzle. Depending on what factors are considered as important, and what weights are given to each factor, whether or not a position is ‘optimal’ changes. Since no standard is set forth, either explicitly or implicitly, the term “optimally” is indefinite.
Claim 15 at line 7 recites, “the physical specifications of the food items” and claim 15 at lines 24-25 recites, “the desired physical specifications of the cut portions”, while claim 15 at line 2 merely introduces “desired physical specifications” without specifying whether these specifications are of the food items or of the cut portions. Claim 15 is indefinite because it is unclear how many sets of ‘physical specifications’ are required. Are “the physical specifications of the food items” the same as “the desired physical specifications of the cut portions”? On the one hand, the cut portions are formed from the food items, so there is an argument that a single set of physical specifications can satisfy the claim. On the other hand, the claim explicitly identifies one set of physical specifications as being “of the food items” and the other as being “of the cut portions”, suggesting an intent to introduce more than one set of physical specifications. Claim 15 is indefinite because the relationship between the various recitations of “physical specifications” is unclear. 
Claim 15 at lines 7-8 recites, “the physical specifications of the food items including the sizes and the shapes of the food items and the locations of the food items on the conveyor system”. This recitation is indefinite due to the lack of antecedent basis for each of “the sizes, “the shapes”, and “the locations”. Regarding “the sizes” and “the shapes”, first it is unclear what particular sizes are referred to by “the sizes”. Since “the sizes” is of “the food items”, it is unclear whether the sizes must include a size of each of the food items. For example, if there are five food items, does “the sizes … of the food items” require a size of each and every food items? Or, could “the sizes” be any plural sizes of the five food items, such as widths of three of the five food items? Moreover, “the sizes” is indefinite because even a single food item has multiple sizes, including a length, a width, a thickness, and various surfaces areas (depending on the viewing perspective). Does “the sizes” refer to any sizes, some particular sizes, or all sizes?  Regarding “the shapes”, it is unclear what shapes of the food items are required. Any shapes of each food items? At least two shapes among all the food items? Even a single food item has a variety of shapes depending on the viewing perspective, so the particular shapes referred to by “the shapes” is indefinite. Regarding “the locations”, a food item can have various locations on a conveyor, including a first location in a traveling direction of the conveyor, a second location in a width/transverse direction of the conveyor, and a third direction in a height measured perpendicularly to the first two locations (such as if various food items are stacked). It is unclear what particular location(s) are referred to by “the location”. Any of these locations? A three-dimensional coordinate location? The examiner suggests the following amendments to claim 15 at lines 7-8 to overcome this issue: -- the physical specifications of the food items including [[the]] sizes and [[the]] shapes of the food items and [[the]] locations of the food items on the conveyor system –.
Claim 15 at line 18 recites, “the cut piece”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Is the Applicant introducing a new cut piece? Is “the cut piece” the same as “the cut portions”? Is “the cut piece” one of the cut portions, and if so can it be any of the cut portions or must it be some specific cut portion?
Claim 16 recites that the food items are delivery to “one or more delivery locations”. This recitation is indefinite because it is unclear whether double inclusion of “locations” is intended, given that claim 15 previously introduces “one or more desired locations” to which the cut portions of the food items are delivered. Are the “delivery locations” the same as the “desired locations”, or must the food be delivered to two locations?
Claim 17 at line 13 recites that the actuator is to “optimally position” the nozzle. The term “optimally” as used in claim 17 at line 13 is an indefinite relative term for the same reasons previously explained above in regards to claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,778,651 B2 to Strong et al.
Regarding claim 1, Strong discloses a food processing system 100 for processing food items 104, as the food items 104 are being carried on a support surface of a conveyor 102 (see Fig. 1 and col. 4, lines 49-56), and removing the food items 104 from the conveyor 102 after processing (the removal being by use of the system 130A of Fig. 9; see col. 13, lines 59-63), comprising: 
(a) a scanning system 110 for scanning food items 104 and generating data pertaining to physical specifications of the food items 104 including the sizes and the shapes of the food items and the locations of the food items on the conveyor 102 (see col. 6, line 54 to col. 7, line 9); 
(b) a removal system for removing the food items 104 from the conveyor 102 to deliver the food items 104 at one or more desired locations (see Fig. 9 and col. 13, line 59-63; the desired location can be either of a location within the tube 602 or an ultimate location for further processing per col. 13, lines 59-63), the removal system comprising: 
a first nozzle 604 having an inlet opening configured to receive food items 104 from the conveyor 102 into the first nozzle 604 (see Fig. 9, where lifting the food items into the tube 602 via the nozzle 604 per col. 14, lines 5-16 satisfies the nozzle being configured to receive the food items 104); 
a delivery subsystem (defined by tube 602) in fluid receiving communication with the first nozzle 604 for receiving the food items from the first nozzle 604 and directing the food items in a desired direction or to one or more desired locations (see col. 13 at lines 59-63 and col. 14 at lines 5-16 – the tube 602 directs the food items in a desired upward direction away from the conveyor 102 as can be seen in Fig. 9; further, the tube 602 directs the food items “to one or more desired locations” because the food items pass through the tube 602 on their way to the desired locations of col. 13, lines 59-63, or as noted above the desired location can even be a location within the tube 602); 
a vacuum generator generating a vacuum at the inlet opening of the nozzle 604 (see col. 14, lines 1-4); and 
an actuator (of carrier system 124) to move and position the first nozzle 604 to desired positions relative to the food items 104 (see col. 14, lines 5-7); and 
(c) a control system 150:
receiving the data pertaining to the physical specification of the food items 104 from the scanning system 110, and the locations of the food items 104 on the conveyor 102 (see col. 5, lines 41-49),
controlling the actuator to position the nozzle 604 with respect to the food items 104 to enable the first nozzle 604 to pick up the food items 104 from the conveyor 102 (see col. 5, lines 27-29 and col. 14, lines 5-7); 
controlling the delivery subsystem to enable the delivery subsystem to deliver the food items 104 to the one or more desired locations while the first nozzle 604 remains located over the conveyor 102 (see col. 13, line 59 to col. 14, line 4, where the control system 150 controls the entire system 130A per col. 5, lines 27-29, which includes controlling the delivery subsystem; the delivery subsystem is ‘enabled’ to deliver the food items by lifting the food items into the tube 602 – at least the initial lifting action occurs while the first nozzle 604 is located over the conveyor 102, and the claim does not require that the first nozzle remains over the conveyor during the entire delivery process; instead, only some controlling must occur while the first nozzle remains over the conveyor; moreover, since the one or more desired locations can be a location within the tube 602, this limitation is met per col. 14, lines 5-16); and 
controlling the operation of the vacuum generator (see col. 13, line 59 to col. 14, line 4, where the control system 150 controls the entire system 130A per col. 5, lines 27-29).  
Regarding claim 2, Strong discloses a food processing station (including a leftmost cutter 120 relative to Fig. 1) located upstream from the removal system (see Fig. 1; a rightmost removal system 130 is to the right of the leftmost cutting station 120) to process the food items 104 being carried by the conveyor 102 (see Fig. 1 and ); and wherein the control system 150 receiving the data from the scanning system 110 pertaining to the physical specifications of the food items 104 (see col. 5, lines 42-45) and controlling the processing of the food items at the food processing station (see col. 5, lines 27-29 and col. 5, lines 51-65).  
Regarding claim 3, Strong discloses that the food processing station comprises a cutting system 120 for cutting one or more portions from the food items 104 (see col. 4, line 65 to col. 5, line 6); and the control system 150 directing the cutting system to cut the food items 104 (see col. 5, lines 55-65).  
Regarding claim 6, Strong discloses that the delivery subsystem comprises a ballistic launcher (tube 602 forms part of a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the first nozzle 604 (see Fig. 9 and col. 13, lines 63-66) to launch the food items at a trajectory (see Fig. 9, col. 13, lines 59-63, and col. 14, lines 5-16 – the food items are launched at an upward trajectory from the nozzle 604 through the tube 602, noting that the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction) to deliver the food items to the one or more delivery locations (this recitation does not require that the ballistic launcher is the only structure required for delivery; instead, “to deliver the food items to the one or more delivery locations” merely requires that the tube 602 plays a role in the delivery of the food items; thus, Strong discloses that the lifting of the food items through the tube 602 is “to deliver the food items to the one or more delivery locations” at col. 13, lines 59-63 and col. 14, lines 5-16).  
Regarding claim 7, Strong discloses that the control system 150 controlling the trajectory of the food item 104 launched from the ballistic launcher (the control system 150 controls the position of the tube 604 per col. 14, lines 5-7 and col. 5, lines 27-29, and the particular trajectory varies depending on the position of the tube 604; e.g., a first vertical trajectory is a trajectory upward from a first position of the tube above the conveyor, and a second vertical trajectory is a trajectory upward from a second position spaced apart from the first position of the tube above the conveyor; even if the two trajectories are parallel, vertical paths, the two trajectories are different from one another due to different starting locations).  
Regarding claim 11, Strong discloses a harvester (including the system 130A shown in Fig. 9) for a food processing system 100, in the food processing system food items 104 being processed are carried on a conveyor 102 (see Fig. 1), the food processing system 100 including a scanning system 110 for scanning the food items 104 to generate data pertaining to physical specifications of the food items 104, including sizes and shapes of the food items and locations of the food items 104 on the conveyor 102 (see col. 6, line 54 to col. 7, line 9), the harvester picking up the food items 104 from the conveyor 102 and delivering the food items 104 at one or more desired locations (see col. 13, lines 59-63 and col. 14, lines 5-16), the harvester comprising: 
(a) a pickup system (see Fig. 9) for picking up the food items 104 from the conveyor 102 (see col. 13, line 59 to col. 7, line 1), comprising: 
a nozzle 604 having an inlet configuration to receive the food items 104 from the conveyor 102 (see Fig. 9 and the lifting of the food items 104 into the tube 602 via the nozzle 604 per col. 13, lines 59-63 and col. 14, lines 5-16); 
a discharge subsystem (including tube 602) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 59-63); and 
a vacuum source for creating a vacuum at the nozzle 604 (see col. 14, lines 1-4); 
(b) an actuator (of carrier system 124) to optimally position the nozzle 604 in a desired position relative to the food items 104 to facilitate picking up the food items 104 with the nozzle 604 (see col. 14, lines 5-7); and  
(c) a control system 150 for receiving the data from the scanning system 110 pertaining to the physical specifications of the food items 104, including the size and shape of the food items 104 and the locations of the food items on the conveyor 102 (see col. 5, lines 41-49), and the control system 150 controlling the actuator to position the nozzle 604 with respect to the food items 104 to enable the nozzle 604 to pick up the food items 104 from the conveyor 102 (see col. 5, lines 27-29 and col. 14, lines 5-7) and controlling the discharge subsystem to place the food items at one or more desired locations while the nozzle 604 remains located above the conveyor 102 (see col. 13, line 59 to col. 14, lines 5-16, where the control system 150 controls the entire system 130A per col. 5, lines 27-29, which includes controlling the discharge subsystem; note also that “to place the food items at one or more desired locations” merely requires that the discharge subsystem plays a role in this placement, not that the discharge subsystem is the sole structure involves in this function; further, the controlling occurs while the nozzle is located above the conveyor even if the entirety of the delivery process does not occur while the nozzle remains located over the conveyor, and also that the ‘one or more locations’ can include a location of the food item within the tube 602).  
Regarding claim 12, Strong discloses that the discharge subsystem comprises a ballistic launcher (tube 602 forms part of a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 63-66) to launch food items at a trajectory (see Fig. 9, col. 13, lines 59-63, and col. 14, lines 5-16 – the food items are launched at an upward trajectory from the nozzle 604 through the tube 602, noting that the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction) to delivery of the food items to one or more delivery locations (this recitation does not require that the ballistic launcher is the only structure required for delivery; instead, “to delivery the food items to one or more delivery locations” merely requires that the tube 602 plays a role in the delivery of the food items; thus, Strong’s disclosure of the lifting of the food items through the tube 602 at col. 13, lines 59-63 and col. 14, lines 5-16 satisfies this requirement).  
Regarding claim 13, Strong discloses that the control system 150 controls a trajectory of the food items 104 launched from the ballistic launcher (the control system 150 controls the position of the tube 604 per col. 14, lines 5-7 and col. 5, lines 27-29, and the particular trajectory varies depending on the position of the tube 604; e.g., a first vertical trajectory is a trajectory upward from a first position of the tube above the conveyor, and a second vertical trajectory is a trajectory upward from a second position spaced apart from the first position of the tube above the conveyor; the two trajectories, even if parallel, differ at least due to their starting locations).  
Regarding claim 15, Strong discloses a system 100 for cutting portions from variably sized and shaped food items 104 (this recitation depends on what food items are provided to the system 100, noting that the food items are not claimed; also, all the food items of col. 4, lines 56-57 are not the exact same size and shape) based on desired physical specifications (see col. 5, lines 51-55) and placing portions cut based on the desired physical specifications at one or more desired locations (see col. 13, lines 59-63; the portions being cut based on the desired physical specification is disclosed at col. 5, lines 51-55), comprising: 
(a) a conveyor system 102 for conveying the food items 104 (see Fig. 1 and col. 4, lines 51-53); 
(b) a scanning system 110 for scanning the food items 104 and generating data pertaining to the physical specifications of the food items 104 including the sizes and the shapes of the food items 104 and the locations of the food items 104 on the conveyor system 102 (see col. 6, line 54 to col. 7, line 9); 
(c) a cutting system 120 for cutting portions from the food items 104 based on the desired physical specifications (see col. 4, line 65 to col. 5, line 6); 
(d) a pickup system (see Fig. 9) for picking up the cut portions from the conveyor system 102 (see col. 13, lines 59-63), comprising:  
a nozzle 604 having an inlet configured to receive the cut portions from the conveyor system 102 (see Fig. 9, where the nozzle 604 receiving the cut portions is disclosed at col. 13, lines 59-63 and col. 14, lines 5-16, where the tube 602 receives the food items 104 via the nozzle 604); 
a discharge subsystem (including tube 602) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 59-63); and 
a vacuum source generating a vacuum at the inlet (see col. 14, lines 1-4); 
(e) an actuator (of carrier system 124) coupled to the nozzle 604 to place the nozzle in position relative to the cut portions to facilitate picking up the cut piece with the nozzle 604 (see col. 14, lines 5-7); and 
(f) a control system 150: 
processing the generated data to determine the physical specifications of the food items 104 including the sizes and the shapes of the food items 104 and the locations of the food items 104 on the conveyor 102 (see col. 5, lines 45-49); 
determining cutting paths to cut the food items 104 to achieve the desired physical specifications of the cut portions (see col. 5, lines 51-59); 
directing the cutting system to perform cutting the food items 104 along the determined cutting paths (see col. 5, lines 27-29 and col. 5, lines 51-59); 
directing the actuator to position the nozzle 604 with respect to the food items to enable the nozzle 604 to pick up the cut portions (see col. 5, lines 27-29 and col. 14, lines 5-7); and 
controlling the discharge subsystem to deliver the portions items at the one or more desired locations while the nozzle 604 remains located above the conveyor 102 (see col. 14, lines 5-16, where controlling the discharge subsystem occurs while the nozzle remains located over the conveyor because the nozzle is moved above the food item, which is located on the conveyor, in order to lift up the food item 104 into the tube 602; note that the controlling occurs while the nozzle is located above the conveyor even if the entirety of the delivery process does not occur while the nozzle remains located over the conveyor, and also that the ‘one or more locations’ can include a location of the food item within the tube 602).  
Regarding claim 16, Strong discloses that the discharge subsystem comprises a ballistic launcher (tube 602 forms part of a ballistic launcher, note the open top of the tube in Fig. 9) in flow communication with the nozzle 604 (see Fig. 9 and col. 13, lines 63-66) to launch the cut portions at a trajectory (see Fig. 9, col. 13, lines 59-63, and col. 14, lines 5-16 – the cut portions are launched at an upward trajectory from the nozzle 604 through the tube 602, noting that the definition of ‘launch’ includes to set into motion, and thus the cut portions are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction) to deliver the food items to the one or more delivery locations (this recitation does not require that the ballistic launcher is the only structure required for delivery; instead, “to deliver the food items to the one or more delivery locations” merely requires that the tube 602 plays a role in the delivery of the food items; thus, Strong discloses that the lifting of the food items through the tube 602 is “to deliver the food items to the one or more delivery locations” at col. 13, lines 59-63 and col. 14, lines 5-16).  
Regarding claim 17, Strong discloses a harvester (see Fig. 9) for harvesting work items 104 being carried on a conveyor 102 (see Fig. 1), the harvester removing the work items 104 from the conveyor 102 and delivering the work items 104 at one or more desired locations (see col. 13, line 59-63), the harvester comprising: 
(a) a pickup system (see Fig. 9) for picking up the work items 104 from the conveyor 102 (see col. 13, lines 59-63), comprising: 
a nozzle 604 for picking up the work items 104 from the conveyor 102 (see col. 13, lines 59-63 and col. 14, lines 4-16);  
a ballistic launcher (including tube 602) in flow communication with the nozzle 604 to launch the work items 104 at a trajectory to deliver the work items to one or more desired locations (see Fig. 9, col. 13, lines 59-63, and col. 14, lines 5-16 – the definition of ‘launch’ includes to set into motion, and thus the food items are launched within the tube 602 when raised to the top of the tube 602, with the trajectory being in an upward direction; moreover, the claim does not require that the ballistic launcher is the sole structure responsible for delivering the work items at the delivery location(s), and the tube 602 plays a role in the delivery of the work items 104 to the delivery locations per col. 13, lines 59-63 and col. 14, lines 5-16)); and 
a vacuum source for creating a vacuum at the nozzle 604 sufficient to cause the work items 104 to enter the nozzle 604 and be launched from the ballistic launcher 602 (see col. 14, lines 1-4; this recitation depends on the particular food items, where light weight and high surface area food items such as lettuce are launched more easily than high weight and low surface area food items such as frozen steak); 
(b) an actuator (of carrier system 124) to optimally position the nozzle 604 in a desired position relative to the work items 104 to facilitate picking up the work items 104 with the nozzle 604 (see col. 14, lines 5-7); and  
(c) a control system 150 controlling the actuator to position the nozzle 604 with respect to the work items 104 to facilitating the nozzle 604 picking up the work items 104 from the conveyor 102 (see col. 5, lines 27-29 and col. 14, lines 5-7) and controlling the ballistic launcher 602 to deliver the work items 104 at the one or more desired locations (by controlling the position of the ballistic launcher; see col. 5, lines 27-29 and col. 14, lines 5-7; note that the ballistic launcher 602 itself need not perform the entirety of the delivery).  
Regarding claim 18, Strong discloses that the control system 150 controls the trajectory of the work items 104 launched from the ballistic launcher (by moving the tube 602; each different position of the tube 602 corresponds to a different trajectory, at least as the trajectories are viewed from above, because the start and end points of each trajectory different as the tube 602 is moved).  
Response to Arguments
Applicant's arguments filed 20 October 2022 have been fully considered but they are not persuasive. Initially, the examiner addresses only issues have not been overcome by the Applicant’s amendments, as issues that have been overcome via amendment are moot.
Regarding the rejection of claim 1 under 35 USC 112(b) related the lack of antecedent basis for “the sizes”, “the shapes”, and “the locations”, the Applicant asserts at page 14 of the Remarks that the claim is definite and then at pages 14-58 cites over forty pages of claims from other patents. The Applicant’s argument is not persuasive because the Applicant’s argument fails to address the rejection at hand. The rejection does not assert that having a scanning system generate data pertaining to physical characteristics of food items is always indefinite. Instead, the problem is solely related to a lack of antecedent basis for “the sizes”, “the shapes”, and “the locations” in the claim. Whether or not another patent has previously issued that lacks an antecedent basis of, e.g., “the location” is not controlling to the rejection at hand, and therefore the Applicant’s patent citations are not persuasive. The examiner suggests as a remedy to this issue that the Applicant amend make the following amendments at lines 6-7 of claim 1: -- including [[the]] sizes and [[the]] shapes of the food items and [[the]] locations of the food items on the conveyor –, as these amendments would remove uncertainty regarding which particular sizes, shapes, and locations are being referred to. Regardless, since the Applicant’s arguments do not address the underlying rationale for the rejection at issue, the Applicant’s arguments are not persuasive.
Next regarding the rejection of claim 11 under 35 USC 112(b) related to “optimally” being a relative term, the Applicant asserts at page 65 of the Remarks that this rejection is overcome because the recitation “optimally” has been deleted from the claim. This argument is not persuasive because “optimally” has not in fact been deleted from claim 11. Therefore, the rejection remains in force.
Regarding the rejection of claim 15 under 35 USC 112(b) related the lack of antecedent basis for “the sizes”, “the shapes”, and “the locations”, the Applicant asserts at page 69 of the Remarks that claim 15 is definite for the same reasons addressed above in regards to claim 1. As explained above in regards to claim 1, these arguments are not persuasive and the rejection is maintained. To overcome this rejection, the examiner suggests the same amendments as noted above in regards to claim 1.
Regarding the rejection of claim 17 under 35 USC 112(b) related to “optimally” being a relative term, the Applicant asserts at page 75 that this rejection is overcome because the recitation “optimally” has been deleted from the claim. This argument is not persuasive because “optimally” has not in fact been deleted from claim 17. Therefore, the rejection remains in force.
Turning to the rejection of claim 1 under 35 USC 102, the Applicant argues beginning at page 76 of the Remarks that Strong fails to disclose “controlling the delivery subsystem to enable the delivery subsystem to deliver the food items at the one or more locations while the first nozzle remains over the conveyor”.  The Applicant’s argument is not persuasive. First, Strong does indeed disclose that the controlling of the delivery subsystem occurs while the first nozzle remains located over the conveyor, since Strong discloses controlling the first nozzle to be positioned above the food item on the conveyor at col. 14, lines 5-16 – since the first nozzle’s position is controlled to be above the food item, the controlling occurs while the first nozzle is over the conveyor. The claim does not require that the entire delivery process occurs while the first nozzle remains over the conveyor. Instead, the claim is satisfied so long as some controlling of the delivery subsystem occurs while the first nozzle is over the conveyor, and that this controlling is related to delivery the food items. Second, even if the claim is interpreted as requiring that the entire delivery process occurs while the nozzle remains over the conveyor, it remains the case that the “one or more desired locations” recited in claim 1 are not specified, and thus these locations can include a location of the food items within the tube of Strong. Thus, controlling the nozzle to the lift the food item into the tube as disclosed by Strong satisfies claim 1 in either of these interpretations.
In regards to the rejections of claim 11 and 15 under 35 USC 102, the Applicant asserts at page 77 of the Remarks that the arguments provided in regards to claim 1 are likewise applicable to claims 11 and 15. However, as explained above, these arguments are not persuasive.
Turning to the rejection of claim 17 under 35 USC 102, the Applicant asserts beginning at page 77 of the Remarks that Strong does not disclose a ballistic launcher. The Applicant writes, “If suction tube 602 were a ballistic launcher, where would the food product go?” The Applicant’s argument is not persuasive because the tube 602 of Strong satisfies the broadest reasonable interpretation of “ballistic launcher”. The broadest reasonable interpretation of “ballistic” includes of or related to the motion of projectiles in flight, and the broadest reasonable interpretation of “launch” includes to set into motion. The tube of Strong is a “ballistic launcher” because the tube set the food items in motion in flight in a vertical upward direction per col. 14, lines 5-16. Moreover, features of the ballistic launcher disclosed in the present specification should not be read into the claim, so a ‘ballistic launcher’ is any structure that sets an object into a flight motion – this interpretation includes a vertically upward motion as disclosed by Strong. The examiner recognizes structural different between the ballistic launcher of Strong and the ballistic launcher disclosed in the present application, but the phrase “ballistic launcher” is and of itself is not so narrow as to overcome the tube 602 of Strong. The Applicant can consider more particularly defining the structure and/or function of the inventive ballistic launcher in order to overcome the Strong reference. In regards to the Applicant’s question of where the objects go, the objects may hypothetically go into a flexible tube attached to the top of the tube ‘602’ of Strong in the manner disclosed flexible tube ‘11’ being located atop tube ‘6’ by US Pat. No. 11,253,893 B2 to Hogervorst et al, but this question is moot because the claim does not require answering the Applicant’s question (that is, the examiner is not making a rejection under 35 USC 103 by modifying Strong to include a flexible tube as taught by Hogervorst; instead, the examiner is explaining that the tube 602 of Strong lifting up the food items in and of itself is sufficient to satisfy the ballistic launcher requirements, even if some other structure is further required to guide the food items to their next location). Therefore, the Applicants’ arguments against claim 17 are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724